United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1690
Issued: December 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2014 appellant filed a timely appeal from a July 16, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $37,103.74 from April 1, 2013 through May 31,
2014; and (2) whether OWCP properly found that appellant was at fault in the creation of the
overpayment and therefore not entitled to waiver of the recovery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 24, 1998 appellant, then a 40-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging an injury to the side of her left hand as a result of grabbing a sack of
mail on October 22, 1998. OWCP accepted her claim for left wrist tendinitis.2 It paid medical
and compensation benefits. As of August 24, 2013, appellant’s compensation was deposited
directly into her bank account.
In a record of a telephone conversation dated March 14, 2013, appellant noted that she
was planning to retire with an effective date of March 29, 2013. She stated that it was not
disability retirement from the Office of Personnel Management (OPM), but instead “normal
retirement.”
By letter dated March 14, 2013, OWCP informed appellant that annuity benefits paid by
OPM and benefits for wage loss paid by OWCP were not payable for the same period of time,
and that she needed to elect which benefit to receive. Appellant completed an election form on
April 5, 2013 and elected FECA benefits effective March 30, 2013.
On April 18, 2013 an OWCP representative told appellant that her compensation would
continue as usual because she had elected FECA benefits in lieu of retirement.
By decision dated July 17, 2013, OWCP found that appellant was no longer totally
disabled and that the position of information clerk fairly and reasonably represented her wageearning capacity. Appellant was advised that she had a $688.89 per week loss of wage-earning
capacity. In a Form CA-1032 dated April 4, 2013, she stated that she was not in receipt of
retirement benefits. In a Form CA-1032 dated April 3, 2014, appellant again stated that she was
not in receipt of retirement benefits.
In a record of a telephone conversation dated April 29, 2014, a claims examiner noted
that, following a conversation with an OPM representative, she had determined that OPM
received incorrect information from the employing establishment and that, as a result, appellant
had been receiving compensation from both OPM and OWCP since April or May 2013.
By letter dated April 30, 2014, OWCP again informed appellant that annuity benefits
paid by OPM and benefits for wage loss paid by OWCP were not payable for the same period of
time, and that she needed to elect which benefit to receive. With this letter, it enclosed another
election form to complete. Appellant completed the form on May 12, 2014, electing Civil
Service Retirement System (CSRS) or Federal Employees’ Retirement System (FERS) benefits
effective April 1, 2013.
On June 3, 2014 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $37,103.74 because she continued to receive
compensation benefits after electing OPM benefits from April 1, 2013 through May 31, 2014. It
determined that she was at fault in the creation of the overpayment because she made an
informed retroactive election on May 15, 2014 to receive OPM benefits effective April 1, 2013.
2

OWCP’s acceptance letter for the present claim does not appear in the case record.

2

OWCP determined that appellant received compensation benefits in the amount of $2,239.00
every 28 days and that the period for which she was overpaid was 426 days, resulting in an
overpayment in the amount of $37,103.74.
By letter dated June 26, 2014, appellant disagreed that an overpayment had occurred and
that she was at fault in the creation of any overpayment. She stated that she had elected FECA
benefits in March 2013, and that OPM stated that OWCP would send her election form to OPM
notifying them of her election. Appellant noted that in the second week of April, she had an
additional deposit in her account. She stated that OPM told her that they were not sending her
anything. Appellant noted that OWCP reduced her payments in the same time period, so she
thought it was permissible to receive these additional payments. She stated that she spoke to a
representative at OPM, who told her that she should not be receiving both OPM and FECA
benefits and that OPM had never received the election form from OWCP. Appellant argued that
she was without fault because she received misinformation from OWCP and it did not relay the
relevant information to OPM.
By decision dated July 16, 2014, OWCP found that appellant was at fault in the creation
of an overpayment in the amount of $37,103.74 as she received both compensation and
retirement benefits during the period April 1, 2013 through May 31, 2014.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 FECA, however, also places limitations on an employee’s right to receive
compensation benefits. Section 8116 provides that, while an employee is receiving benefits, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.4
A FECA beneficiary may not receive wage-loss compensation concurrently with a
federal retirement annuity.5 When a claimant is entitled to disability benefits under FECA and
annuity benefits from OPM under either the CSRS or FERS, the employee must make an
election between FECA benefits and OPM benefits.6 The employee has the right to elect the

3

5 U.S.C. § 8102(a).

4

Id. at § 8116(a).

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4a (February 1995).

3

monetary benefits that is most advantageous.7 The election, once made, is revocable.8
Concurrent wage-loss compensation and OPM benefits constitute prohibited dual benefits.9
ANALYSIS -- ISSUE 1
The evidence of record establishes that OWCP informed appellant by letter dated
March 14, 2013 that OPM and FECA benefits were not payable for the same period of time.
Appellant completed a formal election form on April 5, 2013 and elected FECA benefits
effective March 30, 2013. However, she began receiving OPM benefits on April 1, 2013. The
record indicates that OWCP continued to pay appellant compensation until May 31, 2014. On
May 12, 2014 appellant elected CSRS or FERS benefits retroactively effective to April 1, 2013.
As such, any wage-loss compensation she received from OWCP after April 1, 2013 constituted
an overpayment of compensation.10 Appellant was not eligible to receive wage-loss
compensation and retirement benefits from OPM for the same time period.11 An overpayment
arose after her retroactive election of retirement benefits, as she was not entitled to the amount
paid by OWCP for the period April 1, 2013 through May 31, 2014. Accordingly, the Board
finds that appellant received an overpayment of compensation in the amount of $37,103.74 for
the period April 1, 2013 through May 31, 2014.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of this subchapter or would be against
equity and good conscience.12 No waiver of an overpayment is possible if the claimant is at fault
in creating the overpayment.13
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is with fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; or (2) failed to furnish information which
the individual knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have been expected to
know was incorrect.14
7

Id.

8

20 C.F.R. § 10.421(a).

9

Supra note 4.

10

A.L., Docket No. 09-1529 (issued January 13, 2010); Franklin L. Bryan, 56 ECAB 310 (2005).

11

20 C.F.R. § 10.421(a).

12

5 U.S.C. § 8129(b).

13

Gregg B. Manston, 45 ECAB 344, 354 (1994).

14

20 C.F.R. § 10.433(a). See Kenneth E. Rush, 51 ECAB 116, 118 (1999).

4

With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.15
ANALYSIS -- ISSUE 2
OWCP denied appellant’s request for waiver of recovery of the overpayment because it
found that she was at fault in creating the overpayment. In this case, it applied the third standard
in determining appellant’s fault. In order for OWCP to find that she was at fault in creating the
overpayment of compensation, appellant must establish that, at the time she received the
compensation in question, she knew or should have known that the payment was incorrect.16
On appeal and before OWCP, appellant alleged that she should not be held to be at fault
in the creation of the overpayment because OWCP failed to properly notify OPM of her election
of benefits, and because OPM began paying her benefits without her authorization. She stated
that because OWCP had recently reduced her compensation based on her income, she thought
that the payments were due to her. Appellant noted that she had realized there was extra money
being deposited into her bank account in April 2013, called OPM to determine whether it was the
source of this extra money, and was told that it did not come from OPM.
The case record reveals that OWCP received a form dated April 5, 2013 electing FECA
benefits effective March 31, 2013; however, this election of benefits was later superseded by a
form dated May 12, 2014 electing OPM retirement benefits effective April 1, 2013. By letters
dated March 14, 2013 and April 30, 2014, OWCP informed appellant that she was not entitled to
receive dual benefits.
The Board finds that, in these circumstances, a claimant, who makes an election of
benefits between FECA and OPM may be charged with knowledge that subsequent dual
payments are incorrect.17 Appellant received dual payments from OWCP and OPM for the
period April 1, 2013 through May 31, 2014. She did not submit any probative evidence to
support the allegation that OPM had erroneously informed her that the payments to her account
were not from OPM. The July 17, 2013 decision to reduce appellant’s compensation based upon
her wage-earning capacity as an information clerk did not state that the reduction would be
accompanied by an increase in compensation, it noted the specific amount of compensation she
would receive every 28 days. Thus, appellant’s apparent belief that the additional income
deposited into her account was related to this reduction in compensation had no basis. The case

15

20 C.F.R. § 10.433(b).

16

Linda E. Padilla, 45 ECAB 768, 772 (1994).

17

See C.G., Docket No. 12-936 (issued April 22, 2013) (where appellant was receiving wage-loss compensation
benefits by direct deposit and elected to receive OPM benefits and thereafter received dual benefits creating an
overpayment of compensation, the Board found that she was at fault because she was aware that she could not be in
receipt of dual benefits after her election of benefits).

5

record does not contain evidence that appellant sought to advise or question OWCP regarding
this additional income during the period of the overpayment.
Even if an overpayment results from negligence on the part of OWCP, this does not
excuse an employee from accepting payments which she knew or should have known were
incorrect.18 Appellant should have known that these payments were incorrect, whether or not she
had been told by OPM that they did not originate in that agency. She had no reason to believe
that OWCP would be sending her additional compensation after it had issued a decision reducing
her compensation. Appellant did not submit any probative evidence to support that she was
unable to understand that she could not accept FECA wage-loss compensation at the same time
as she received OPM retirement benefits.19 As he is not without fault in the creation of the
overpayment, she is not eligible for waiver of recovery of the overpayment. OWCP is required
by law to recover the overpayment.20
For these reasons, OWCP properly found that appellant accepted wage-loss
compensation from April 1, 2013 through May 31, 2014 while also receiving retirement benefits
from OPM which he or she knew or should have known was incorrect. As appellant was at fault
under the third fault standard, outlined above, recovery of the $37,103.74 overpayment of
compensation may not be waived.21
CONCLUSION
The Board finds that appellant received an overpayment of compensation from April 1,
2013 to May 31, 2014 and that appellant was at fault in creating the overpayment.

18

See Russell E. Wageneck, 46 ECAB 653 (1995).

19

See P.L., (G.L.), Docket No. 09-1488 (issued March 2, 2010) (where the Board held that appellant did not
submit any medical or factual evidence establishing that he was mentally incompetent to understand that he was
receiving an overpayment of compensation or lacked the capacity to complete the EN1032 forms dated 1986 to
2008).
20

No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment. L.J., 59 ECAB
264 (2007).
21

As OWCP did not direct recovery of the overpayment from continuing compensation payments, the Board does
not have jurisdiction over the recovery of the overpayment. See Desiderio Martinez, 55 ECAB 245 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 5, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

